Citation Nr: 0710371	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  97-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision on 
behalf of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2005, the Board 
found new and material evidence had been obtained sufficient 
to reopen and remanded the issue of entitlement to service 
connection for additional development.  The case was remanded 
again for additional development in October 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's back disorder was 
incurred as a result of injuries sustained during combat.


CONCLUSION OF LAW

A back disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in August 2004, July 2005, 
October 2005, February 2006, and October 2006.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in July 
2006.  The notice requirements have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

VA law provides that in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).

Pertinent case law, however, provides that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a nexus to 
service which requires competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends that he sustained a back 
injury in April 1967 when his helicopter was shot down.  He 
stated he had fallen 30 to 40 feet landing on his back and 
had been pinned under the helicopter skids.  Attempts to 
verify this specific accident through U. S. Army and Joint 
Services Records Research Center (JSRRC), formerly known as 
the U.S. Army and Joint Services Environmental Support Group, 
were unsuccessful; however, in March 1996, JSRRC verified 
that the veteran had engaged in combat with the enemy.  Under 
applicable VA law, his statements as to having sustained a 
back injury are found to be consistent with the circumstances 
of his service.  In fact, records show he was awarded the Air 
Medal for his participation in over 25 aerial missions over 
hostile territory in Vietnam.

The veteran's service medical records, however, are negative 
for complaint, treatment, or diagnosis of a back disorder.  
Private medical records dated from approximately 1982 
demonstrate a long history of back problems and work-related 
back injuries.  VA examination in June 2006 included 
diagnoses of disk degeneration at the L3-L4 level with facet 
joint arthritis and degenerative disease of the lumbar spine.  
It was the VA examiner's opinion that it was as likely as not 
that the veteran's present lumbar spine disorder was incurred 
as a result of an injury in service, but only if the injury 
as he described it could be corroborated by other evidence.  
It was also noted that otherwise it would be pure speculation 
to say the present disorder was incurred as a result of 
service.  In an October 2006 addendum the examiner noted that 
the claims file had been thoroughly reviewed again and stated 
that, while he could not substantiate the veteran's 
helicopter accident claim, it was as likely as not that his 
lumbar spine had been originally affected by a helicopter 
crash.

In light of the veteran's status as a combat veteran for VA 
compensation purposes, and resolving doubt in the veteran's 
favor, the Board finds entitlement to service connection for 
a low back disorder must be granted.  

There is no question that the veteran has post service 
occupational back injuries, as documented in the claims 
folder.  That being the case, the RO is encouraged to obtain 
a medical opinion that may be able to identify which back 
problems are due to service and which problems are the result 
of post service events.  Identified post-service back 
injuries must be taken into consideration when rating the 
back disorder, particularly when service medical records 
indicate no back injury in service.


ORDER

Entitlement to service connection for a back disorder is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


